 1   MARK A. CAMPBELL (SB# 93595)
     JESSICA B. COFFIELD (SB# 274122)
 2   MURPHY, CAMPBELL, ALLISTON & QUINN
     8801 Folsom Boulevard, Suite 230
 3   Sacramento, CA 95826
     Telephone: (916) 400-2300
 4   Fax: (916) 400-2311
     Mcampbell@murphycampbell.com
 5   Jcoffield@murphycampbell.com

 6   Attorneys for JOE’S LOGISTICS, INC.

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   STARR INDEMNITY COMPANY,                        CASE NO. 2:17-cv-01263-TLN-EFB
11                                  Plaintiffs,      STIPULATION CONTINUING DATE FOR
                                                     HEARING ON MOTION FOR SUMMARY
12          v.                                       JUDGMENT; ORDER
13   JOE’S LOGISTICS, INC. d/b/a JOE’S
     TRUCKING,
14
                                    Defendants.
15

16

17          Defendant Joe’s Logistics, Inc. and Plaintiff Starr Indemnity Company, through their

18   respective counsel, stipulate as follows:

19          WHEREAS, Plaintiff filed their Motion for Summary Judgment on June 26, 2018 (ECF

20   17);

21          WHEREAS, Defendant substituted in new counsel on or about June 26, 2018 (ECF 18,

22   19, 20);

23          WHEREAS, the Motion for Summary Judgment was continued to be heard on August 9,

24   2018 to allow counsel for Defendant time to review and respond to the Motion for Summary

25   Judgment;

26          WHEREAS, the Motion for Summary Judgment was again continued to be heard on

27   October 18, 2018 because counsel for Plaintiff and counsel for Defendant were engaged in

28   discussions regarding settlement of all claims and required additional time to provide and review
                                                            STIPULATION AND ORDER CONTINUING DATE FOR
                                                               HEARING ON MOTION FOR SUMMARY JUDGMENT
                                                                         CASE NO. 2:17-cv-01263-TLN-EFB
 1   pertinent information;
 2          WHEREAS, the Motion for Summary Judgment was again continued to be heard on
 3   December 6, 2018 because counsel for Plaintiff and counsel for Defendant were engaged in
 4   discussions regarding settlement of all claims and required additional time to provide and review
 5   pertinent information;
 6          WHEREAS, despite the best efforts of counsel, additional time is needed to provide and
 7   review the information necessary to accomplish a settlement of all claims;
 8          WHEREAS, counsel for Defendant has provided counsel for Plaintiff notice of the need
 9   for amendment of inaccurate responses to certain Requests for Admission and counsel for
10   Plaintiff has requested additional time to review the request and has agreed not to object to any
11   issue regarding timeliness of the motion to amend;
12          WHEREAS, Defendant would require fourteen days to serve a regularly noticed motion
13   to amend such Request for Admission responses;
14          WHEREAS, all parties agree to this continuance and granting this continuance would
15   promote the interests of justice and judicial economy;
16          WHEREAS, the deadline for hearing any dispositive motions is February 7, 2019 (ECF
17   27);
18          WHEREAS, two previous extensions of the hearing of the Motion for Summary
19   Judgment have been obtained in order to facilitate the ongoing settlement discussions;
20          WHEREAS, Local Rules 143 and 144 of the United States District Court for the Eastern
21   District of California provide that the parties may stipulate to an extension of time for the Court’s
22   approval and be accompanied by a Proposed Order as defined in Local Rule 143(b);
23          WHEREAS, counsel for moving party has reviewed the Court’s calendar and confirmed
24   the Court’s availability on February 7, 2019;
25          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties,
26   through their respective counsel, that the hearing on the Motion for Summary Judgment currently
27   scheduled on December 6, 2018 should be continued to be heard on February 7, 2019.
28
                                                      -2-
                                                               STIPULATION AND ORDER CONTINUING DATE FOR
                                                                  HEARING ON MOTION FOR SUMMARY JUDGMENT
                                                                            CASE NO. 2:17-cv-01263-TLN-EFB
 1   ///
 2         IT IS SO STIPULATED
 3   DATED: November 19, 2018    STARR INSURANCE HOLDINGS, INC.
 4                               By:      /s/ Ross M. Chinitz
                                         ROSS M. CHINITZ (Pro Hac Vice)
 5                                       Attorneys for Plaintiff
                                         STARR INDEMNITY COMPANY
 6

 7   DATED: November 19, 2018    WOOD, SMITH, HENNING & BERMAN LLP
 8                               By:      /s/ Patrick Schoenburg
                                         PATRICK SCHOENBURG
 9                                       Attorneys for Plaintiff
                                         STARR INDEMNITY COMPANY
10

11   DATED: November 19, 2018    MURPHY, CAMPBELL, ALLISTON & QUINN
12                               By:      /s/ Jessica B. Coffield
                                         MARK A. CAMPBELL
13                                       JESSICA B. COFFIELD
                                         Attorneys for Defendant
14                                       JOE’S LOGISTICS, INC.
15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                   -3-
                                              STIPULATION AND ORDER CONTINUING DATE FOR
                                                 HEARING ON MOTION FOR SUMMARY JUDGMENT
                                                           CASE NO. 2:17-cv-01263-TLN-EFB
 1                                                ORDER
 2           The Court, having duly considered the parties’ stipulation set forth above, and good cause
 3   appearing, orders as follows:
 4           The hearing on the Motion for Summary Judgment currently scheduled on December 6,
 5   2018 shall be continued to February 7, 2019. Defendant’s opposition is due fourteen (14) days
 6   preceding the new hearing date. Plaintiff’s reply is due seven (7) days preceding the new hearing
 7   date.
 8

 9           IT IS SO ORDERED.
10
     Dated: November 19, 2018
11

12

13                                            Troy L. Nunley
                                              United States District Judge
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                            STIPULATION AND ORDER CONTINUING DATE FOR
                                                               HEARING ON MOTION FOR SUMMARY JUDGMENT
                                                                         CASE NO. 2:17-cv-01263-TLN-EFB
